EXHIBIT 10.17

[COMPANY]

[FORM OF NON-QUALIFIED STOCK OPTION GRANT AGREEMENT FOR THE AMENDED AND RESTATED
2001 MOODY’S CORPORATION KEY EMPLOYEES’ STOCK INCENTIVE PLAN]

Dear [Name]:

Congratulations! I am pleased to inform you that the Board of Directors of
Moody’s Corporation (“Moody’s”) awarded you [            ] stock options
(“options”) with an exercise price of US$[            ] on [            ]. This
letter outlines the key terms and conditions of your option grant.

Your option grant is subject to the terms and conditions of the Amended and
Restated 2001 Moody’s Corporation Key Employees’ Stock Incentive Plan, as
amended (the “Plan”). By accepting the grant, you agree to the terms and
conditions as set forth in the Plan and in this grant letter, including the
terms and conditions applicable to you based on your country of residence as set
forth in the attached Appendix. A copy of the Plan, as well as the prospectus
relating to the offering of shares of Moody’s stock pursuant to the Plan, is
enclosed with this letter. You should read the Plan and the prospectus in their
entirety for a better understanding of your grant. Capitalized terms not defined
herein shall have the same meaning ascribed to them in the Plan.

Moody’s has engaged Fidelity Investments as the Plan administrator. Each Moody’s
employee who received an option will be provided with a Fidelity Investments
on-line brokerage account, at no cost to the employee, through which Moody’s
options may be exercised. Generally, once you exercise your options and purchase
shares, you may transfer your shares to another brokerage account or leave them
in your Fidelity account, subject to applicable exchange controls and/or
repatriation requirements which may apply based on the country in which you work
and/or reside.

Your options provide you with a right to receive an equity stake in Moody’s and
an opportunity for long-term capital appreciation.

Details of Your Stock Option Grant

Your options give you the right to buy Moody’s stock at a fixed price in the
future. This is called the exercise price. The value of your options is tied
directly to the stock market price of Moody’s stock during the life span of the
options. The higher the stock price, the more valuable your options become.

Your option grant is a grant of U.S. non-qualified options, which expires 10
years after the date of grant, or upon the expiration any applicable
post-termination exercise period following your Termination of Employment, if
earlier, as set forth in the Plan. Moody’s shall have the exclusive discretion
to determine when your Termination of Employment occurs for purposes of your
option grant. You should review the enclosed copy of the Plan for details about
the effect of a Termination of Employment on your equity award.

Subject to you continuing to provide services as an employee to Moody’s or a
Subsidiary or Affiliate, your options will vest and become exercisable with
respect to 25% of the shares on each of the first, second, third and fourth
anniversaries of the date of grant, so that your options will be 100% vested and
exercisable after the fourth anniversary of the date of grant.

In the event of your Termination of Employment due to your death or Disability
after the first anniversary of the date of grant, the vesting of the option will
be accelerated as of the date of Termination of Employment, and your options
will be exercisable, as set forth in the Plan.

In the event of your Termination of Employment due to Retirement after the first
anniversary of the date of grant, the option shall continue to vest during the
Post-Retirement Exercise Period set forth in the Plan and, to the extent vested,
shall be exercisable as set forth in the Plan.

You may exercise all or a portion of your options to purchase shares, to the
extent vested, at the fixed exercise price at any time after vesting commences
and on or before the expiration date as described above. You may exercise the
vested portion of your options by contacting Fidelity Investments either on-line
or by using the toll-free number, depending on your means of exercise.

 

  MOODY’S  2016 10K     127  



--------------------------------------------------------------------------------

Transferability of Options

Your options may not be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by you otherwise than by will or by the laws
of descent and distribution, and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance will be void and unenforceable
against Moody’s. During your lifetime, your options are exercisable only by you.

Nature of the Grant

In accepting the grant, you acknowledge, understand and agree that:

(1) the Plan is established voluntarily by Moody’s, it is discretionary in
nature and it may be modified, amended, suspended or terminated by Moody’s at
any time, to the extent permitted by the Plan;

(2) the grant of the option is voluntary and occasional and does not create any
contractual or other right to receive future option grants, or benefits in lieu
of options, even if options have been granted in the past;

(3) all decisions with respect to future option or other grants, if any, will be
at the sole discretion of Moody’s;

(4) the option grant and your participation in the Plan shall not create a right
to employment or be interpreted as forming an employment or service contract
with Moody’s, your employer or any Subsidiary or Affiliate of Moody’s and shall
not interfere with the ability of Moody’s, your employer or any Subsidiary or
Affiliate of Moody’s, as applicable, to terminate your employment or service
relationship (if any);

(5) you are voluntarily participating in the Plan;

(6) the option and the shares subject to the option do not constitute and are
not intended to replace any pension rights or compensation;

(7) the option and the shares subject to the option, and the income and value of
same, do not constitute and are not part of normal or expected compensation,
salary, remuneration or wages for purposes of calculating any severance,
resignation, termination, redundancy, dismissal, end-of-service payments,
holiday pay, bonuses, long-service awards, pension or retirement or welfare
benefits or similar mandatory payments;

(8) the future value of the underlying shares is unknown, indeterminable and
cannot be predicted with certainty;

(9) if the underlying shares do not increase in value, the options will have no
value;

(10) if you exercise your options and obtain shares, the value of those shares
acquired upon exercise may increase or decrease in value, even below the fixed
exercise price;

(11) unless otherwise agreed with Moody’s, the option and the shares subject to
the option, and the income and value of same, are not granted as consideration
for, or in connection with, the service you may provide as a director of a
Subsidiary or Affiliate of Moody’s;

(12) unless otherwise provided in the Plan or by Moody’s in its discretion, your
option and the benefits evidenced by this letter do not create any entitlement
to have your options or any such benefits transferred to, or assumed by, another
company nor to be exchanged, cashed out or substituted for, in connection with
any corporate transaction affecting the shares; and

(13) in addition to paragraphs (1) through (12) above, the following provisions
shall also apply to you if you are employed outside the United States:

(a) no claim or entitlement to compensation or damages shall arise from
forfeiture of the options or termination of your right to exercise the options
resulting from your Termination of Employment (for any reason whatsoever,
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where you are employed or the terms of your employment agreement,
if any) and in consideration of the grant of the options to which you are
otherwise not entitled, you irrevocably agree never to institute any claim
against Moody’s, any of its Subsidiaries and Affiliates or your employer, waive
your ability, if any, to bring such a claim, and release Moody’s, its
Subsidiaries and Affiliates and your employer from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, you shall be deemed
irrevocably to have agreed not to pursue such claim and agree to execute any and
all documents necessary to request dismissal or withdrawal of such claim;

 

128   MOODY’S  2016 10K  



--------------------------------------------------------------------------------

(b) your options and the shares subject to your options are not part of normal
or expected compensation or salary for any purpose; and

(c) neither your employer nor Moody’s (nor any of its Subsidiaries or
Affiliates) shall be liable for any foreign exchange rate fluctuation between
your local currency and the United States Dollar that may affect the value of
your option grant or any amounts due to you pursuant to the exercise of the
option or the subsequent sale of shares acquired upon exercise.

No Advice Regarding Grant

Moody’s is not providing any tax, legal or financial advice, nor is Moody’s
making any recommendations regarding your participation in the Plan or your
acquisition or sale of the underlying shares. You are advised to consult with
your own personal tax, legal and financial advisors regarding your participation
in the Plan before taking any action related to the Plan.

Responsibility for Taxes

You acknowledge that, regardless of any action taken by Moody’s or your
employer, the ultimate liability for all income tax, social insurance, payroll
tax, fringe benefits tax, payment on account or other tax-related items related
to your participation in the Plan and legally applicable to you (“Tax-Related
Items”), is and remains your responsibility and may exceed the amount, if any,
actually withheld by Moody’s or your employer. You further acknowledge that
Moody’s and/or your employer (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the option, including the grant, vesting or exercise of the option, the
subsequent sale of shares acquired pursuant to such exercise and the receipt of
any dividends, and (2) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of the option to reduce or eliminate your
liability for Tax-Related Items or achieve any particular tax result. Further,
if you are subject to Tax-Related Items in more than one jurisdiction, you
acknowledge that Moody’s and/or your employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable, you agree
to make adequate arrangements satisfactory to Moody’s and/or your employer to
satisfy all Tax-Related Items. In this regard, you authorize Moody’s, your
employer or their respective agents, at their discretion, to satisfy the
obligations with regard to all Tax-Related Items by one or a combination of the
following:

(1) withholding from your wages or other cash compensation paid to you by
Moody’s and/or your employer; or

(2) withholding from proceeds of the sale of shares acquired upon exercise
either through a voluntary sale or through a mandatory sale arranged by Moody’s
(on your behalf pursuant to this authorization without further consent);

Depending on the withholding method, Moody’s and/or your employer may withhold
or account for Tax-Related Items by considering applicable minimum statutory
withholding amounts or other applicable withholding rates, including maximum
applicable rates, in which case you may receive a cash refund of any
over-withheld amount not paid to the tax authorities on your behalf and will
have no entitlement to the shares equivalent.

Finally, you shall pay to Moody’s or your employer any amount of Tax-Related
Items that Moody’s or your employer may be required to withhold or account for
as a result of your participation in the Plan that cannot be satisfied by the
means previously described. Moody’s may refuse to deliver the shares or the
proceeds from the sale of shares if you fail to comply with your obligations in
connection with the Tax-Related Items.

Data Privacy

You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this document and any other Plan materials (“Data”) by and among, as applicable,
your employer and Moody’s and its Subsidiaries and Affiliates for the exclusive
purpose of implementing, administering and managing your participation in the
Plan.

You understand that Data may include certain personal information about you,
including, but not limited to, your name, home address and telephone number,
email address, date of birth, social insurance, passport or other identification
number (e.g., resident registration number), salary, nationality, job title, any
shares of stock or directorships held in Moody’s, details of all options or any
other entitlement to shares of stock awarded, canceled, exercised, vested,
unvested or outstanding in your favor, for the exclusive purpose of
implementing, administering and managing the Plan.

 

  MOODY’S  2016 10K     129  



--------------------------------------------------------------------------------

You understand that Data will be transferred to Fidelity Investments, or such
other stock plan service provider as may be selected by Moody’s in the future,
which is assisting Moody’s with the implementation, administration and
management of the Plan. You understand that the recipients of Data may be
located in the United States or elsewhere, and that a recipient’s country of
operation (e.g., the United States) may have different data privacy laws and
protections than your country. You understand that if you reside outside the
United States, you may request a list with the names and addresses of any
potential recipients of the Data by contacting your local human resources
representative.

You authorize Moody’s, Fidelity Investments and any other possible recipients
which may assist Moody’s (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purposes of
implementing, administering and managing your participation in the Plan. You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand that if you
reside outside the United States, you may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost to you, by contacting in writing your local human resources
representative. Further, you understand that you are providing the consents
herein on a purely voluntary basis. If you do not consent, or if you later seek
to revoke your consent, your employment status with your employer will not be
adversely affected; the only consequence of refusing or withdrawing your consent
is that Moody’s would not be able to grant you options or other equity awards or
administer or maintain such awards. Therefore, you understand that refusing or
withdrawing your consent may affect your ability to participate in the Plan. For
more information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.

Electronic Delivery and Acceptance

Moody’s may, in its sole discretion, decide to deliver any documents related to
current or future participation in the Plan by electronic means. You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by Moody’s or any third party designated by Moody’s.

Governing Law, Venue, Documents and Severability

This equity award is made in the state of Delaware and is governed by, and
subject to, the laws of the state of Delaware applicable to contracts made and
to be performed in the state of Delaware without regard to any conflicts of law
provisions, as provided in the Plan, and the requirements of the New York Stock
Exchange as well as the terms and conditions set forth herein.

Any and all disputes relating to, concerning or arising from this letter, or
relating to, concerning or arising from the relationship between the parties
evidenced by the option grant or this letter, shall be brought and heard
exclusively in the United States District Court for the District of Delaware or
the Delaware Superior Court, New Castle County. Each of the parties hereby
represents and agrees that such party is subject to the personal jurisdiction of
said courts, hereby irrevocably consents to the jurisdiction of such courts in
any legal or equitable proceedings related to, concerning or arising from such
dispute, and waives, to the fullest extent permitted by law, any objection which
such party may now or hereafter have that the laying of the venue of any legal
or equitable proceedings related to, concerning or arising from such dispute
which is brought in such courts is improper or that such proceedings have been
brought in an inconvenient forum.

If you have received this letter or any other document related to the Plan
translated into a language other than English, and if the translated version is
different than the English version, the English version will control.

The terms and conditions provided herein are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.

Compliance with Law

Notwithstanding any other provision of the Plan or this letter, unless there is
an available exemption from any registration, qualification or other legal
requirement applicable to the shares, Moody’s shall not be required to deliver
any shares issuable upon exercise of the option prior to the completion of any
registration or qualification of the shares under any local, state, federal or
foreign securities or exchange control law or under rulings or regulations of
the U.S. Securities and Exchange Commission (“SEC”) or of any other governmental
regulatory body, or prior to obtaining any approval or other clearance from any
local, state, federal or foreign governmental agency, which registration,
qualification or approval Moody’s shall, in its absolute discretion, deem
necessary or advisable. You understand that Moody’s is under no obligation to
register or qualify the shares with the SEC or any state or foreign securities
commission or

 

130   MOODY’S  2016 10K  



--------------------------------------------------------------------------------

to seek approval or clearance from any governmental authority for the issuance
or sale of the shares. Further, you agree that Moody’s shall have unilateral
authority to amend the Plan and the terms of the option grant without your
consent to the extent necessary to comply with securities or other laws
applicable to issuance of shares.

Insider Trading Restriction/Market Abuse Laws

You acknowledge that you may be subject to insider trading restrictions and/or
market abuse laws, which may affect your ability to acquire or sell shares or
rights to shares (e.g., options) under the Plan during such times as you are
considered to have “inside information” regarding Moody’s (as defined by or
determined under the laws in your country). Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Moody’s insider trading policy. You acknowledge
that it is your responsibility to comply with any applicable restrictions, and
you are advised to speak to your personal advisor on this matter.

Foreign Asset/Account Reporting

Please be aware that your country of residence may have certain foreign asset
and/or account reporting requirements which may affect your ability to acquire
or hold shares under the Plan or cash received from participating in the Plan
(including from any dividends received or sale proceeds arising from the sale of
shares) in a brokerage or bank account outside your country of residence. Your
country may require that you report such accounts, assets or transactions to the
applicable authorities in that country.

You acknowledge that it is your responsibility to be informed of and compliant
with such regulations, and you are advised to speak to your personal advisor on
this matter

Appendix

Notwithstanding any provisions in this letter, the option shall be subject to
any special terms and conditions set forth in any Appendix to this letter for
your country. Moreover, if you relocate to one of the countries included in the
Appendix, the special terms and conditions for such country will apply to you,
to the extent Moody’s determines that the application of such terms and
conditions is necessary or advisable for legal or administrative reasons. The
Appendix constitutes part of this letter.

Imposition of Other Requirements

Moody’s reserves the right to impose other requirements on your participation in
the Plan, on the option and on any shares acquired under the Plan, to the extent
Moody’s determines it is necessary or advisable for legal or administrative
reasons, and to require you to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing.

Waiver

You acknowledge that waiver by Moody’s of breach of any provision of this letter
shall not operate or be construed as a waiver of any other provision of this
letter, or of any subsequent breach by you or any other participant in the Plan.

* * If you have any questions regarding this one-time grant, please contact your
Human Resources representative.

 

Sincerely, [MOODY’S CORPORATION]

 

  MOODY’S  2016 10K     131  